EXHIBIT 10.5
 
 
 
FORM REGISTRATION RIGHTS AGREEMENT




THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is entered into as of the
___ day of _____________ 200__, by and among: India Globalization Capital, Inc.,
a Maryland corporation (the "Company"); and the undersigned parties listed under
Investors on the signature pages hereto (each, an "Investor" and collectively,
the "Investors").


This Agreement is made pursuant to the Note Purchase Agreement, dated as of the
date hereof, between the Company, each Investor and certain other parties for
the purchase of certain promissory notes (the “Notes”) in the aggregate
principal amount specified therein and, under certain conditions, shares of the
Company’s Common Stock (the "Purchase Agreement").


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.            DEFINITIONS. The following capitalized terms used herein have the
following meanings:


"AGREEMENT" means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.


"COMMISSION" means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.


"COMMON STOCK" means the common stock, par value $0.0001 per share, of the
Company.


"COMPANY" is defined in the preamble to this Agreement


"DEMAND REGISTRATION" is defined in Section 2.1.1.


"DEMANDING HOLDER" is defined in Section 2.1.1.


"EXCHANGE ACT" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.


"FORM S-3" is defined in Section 2.3.


"INDEMNIFIED PARTY" is defined in Section 4.3.


"INDEMNIFYING PARTY" is defined in Section 4.3.


"INVESTOR" is defined in the preamble to this Agreement.


1

--------------------------------------------------------------------------------


 
"INVESTOR INDEMNIFIED PARTY" is defined in Section 4.1.


"MAXIMUM NUMBER OF SHARES" is defined in Section 2.1.4.


"NOTICES" is defined in Section 6.3.


"PIGGY-BACK REGISTRATION' is defined in Section 2.2.1.


"REGISTER," "REGISTERED" and "REGISTRATION" mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.


“REGISTRABLE SECURITIES” means (A)  all shares of Common Stock of the Company
issuable pursuant to the Purchase Agreement to the Investors that are party to
this Agreement, and (B) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing, provided, that the Investor has completed and delivered to the
Company a Selling Shareholder Questionnaire attached hereto as Exhibit A; and
provided, further, that an Investor’s securities shall cease to be Registrable
Securities upon the earliest to occur of the following: (A) a sale pursuant to a
Registration Statement or Rule 144 under the Securities Act (in which case, only
such security sold shall cease to be a Registrable Security); or (B) such
security becoming eligible for sale by the Investor pursuant to Rule 144(k)
under the Securities Act.


"REGISTRATION STATEMENT" means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity or for equity
compensation plans, or a registration on any registration form that does not
permit secondary sales.


"RELEASE DATE" means the date on which shares of Common Stock are issued by the
Company pursuant to the Purchase Agreement.


"SECURITIES ACT" means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time


"UNDERWRITER" means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer's
market-making activities.
 
2

--------------------------------------------------------------------------------


 
2.            REGISTRATION RIGHTS.


2.1 DEMAND REGISTRATION.


2.1.1 REQUEST FOR REGISTRATION. At any time and from time to time on or after
the Release Date, the holders of a majority-in-interest of the Registrable
Securities held by the Investors  may make a written demand for registration
under the Securities Act of all of the Registrable Securities then outstanding
(a "DEMAND REGISTRATION"). Any demand for a Demand Registration shall specify
the number of shares of Registrable Securities proposed to be sold and the
intended method(s) of distribution thereof. The Company will notify all holders
of Registrable Securities of the demand, and each holder of Registrable
Securities who wishes to include all or a portion of such holder's Registrable
Securities in the Demand Registration (each such holder including shares of
Registrable Securities in such registration, a "DEMANDING. HOLDER") shall so
notify the Company within fifteen (15) days after the receipt by the holder of
the notice from the Company. Upon any such request, the Demanding Investors
shall be entitled to have their Registrable Securities included in the Demand
Registration, subject to Section 2.1.4 and the provisos set forth in Section
3.1.1. The Company shall not be obligated to effect more than an aggregate of
one (1) Demand Registration under this Section 2.1.1 in respect of Registrable
Securities.


2.1.2 EFFECTIVE REGISTRATION. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; PROVIDED, HOWEVER, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Investors thereafter elect to continue the offering.


2.1.3 UNDERWRITTEN OFFERING. If a majority-in-interest of the Demanding
Investors so elect and such holders so advise the Company as part of their
written demand for a Demand Registration, the offering of such Registrable
Securities pursuant to such Demand Registration shall be in the form of an
underwritten offering by an underwriter selected by the Company and reasonably
acceptable to the Demanding Investors. In such event, the right of any holder to
include its Registrable Securities in such registration shall be conditioned
upon such holder's participation in such underwriting and the inclusion of such
holder's Registrable Securities in the underwriting to the extent provided
herein. All Demanding Investors proposing to distribute their securities through
such underwriting shall enter into an underwriting agreement in customary form
with the Underwriter or Underwriters selected for such underwriting by a
majority-in­interest of the holders initiating the Demand Registration.


2.1.4 REDUCTION OF OFFERING.  Subject to the rights of the holders of securities
issued or issuable upon exercise of those certain Unit Purchase Options issued
to Ferris, Baker Watts, Inc. or its designees in connection with the Company's
initial public offering in 2005 and the holders of securities that are subject
to registration rights agreements entered into prior to the date hereof, if the
managing Underwriter or Underwriters for a Demand Registration that is to be an
underwritten offering advises the Company and the Demanding Investors in writing
that the dollar amount or number of shares of Registrable Securities which the
Demanding Investors desire to sell, taken together with all other shares of
Common Stock or other securities which the Company desires to sell and the
shares of Common Stock, if any, as to which registration has been requested
pursuant to written contractual piggy-back registration rights held by other
shareholders of the Company who desire to sell, exceeds the maximum dollar
amount or maximum number of shares that can be sold in such offering without
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of such offering (such maximum dollar
amount or maximum number of shares, as applicable, the "MAXIMUM NUMBER OF
SHARES"), then the Company shall include in such registration: (i) first, the
Registrable Securities as to which Demand Registration has been requested by the
Demanding Investors (pro rata in accordance with the number of shares of
Registrable Securities which such Demanding Investor has requested be included
in such registration, regardless of the number of shares of Registrable
Securities held by each Demanding Investor) that can be sold without exceeding
the Maximum Number of Shares; (ii) second, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clause (i), the shares of
Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; (iii) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (i) and (ii), the shares of Common Stock for the account of other
persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Shares; and (v) fourth, to the extent that the
Maximum Number of Shares have not been reached under the foregoing clauses (i),
(ii), and (iii), the shares of Common Stock that other shareholders desire to
sell that can be sold without exceeding the Maximum Number of Shares.
 
3

--------------------------------------------------------------------------------


 
2.1.5 WITHDRAWAL. If a majority-in-interest of the Demanding Investors
disapprove of the terms of any underwriting or are not entitled to include all
of their Registrable Securities in any offering, such majority-in-interest of
the Demanding Investors may elect to withdraw from such offering by giving
written notice to the Company and the Underwriter or Underwriters of their
request to withdraw prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Demand Registration. If the
majority-in-interest of the Demanding Investors withdraws from a proposed
offering relating to a Demand Registration, then such registration shall not
count as a Demand Registration provided for in Section 2.1.1.
 
2.1.6  The Company shall not be required to effect a registration pursuant to
this Section 2.1:


(i)            during the period starting with the date that is 30 days prior to
the filing of, and ending on the date 180 days following the effective date of,
a Registration Statement pertaining to a public offering, other than pursuant to
a Registration Statement relating to an employee benefit plan;


(ii)            if the Company shall furnish to the Demanding Investors a
certificate signed by the Chief Executive Officer of the Company stating that in
the good faith judgment of the Company, it would be detrimental to the Company
and its stockholders for such registration statement to be effected at such
time, in which event the Company shall have the right to defer such filing for a
period of not more than 120 days following receipt of the request for Demand
Registration;


(iii)            if the Company shall furnish to the Demanding Investors a
certificate signed by the Chief Executive Officer of the Company that it intends
to engage in a registered public offering within 90 days following receipt of
the request for Demand Registration; or


(iv)            if the Demanding Investors propose to dispose of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 2.5 below.


2.2 PIGGY-BACK REGISTRATION.


2.2.1 PIGGY-BACK RIGHTS. If at any time on or after the Release Date the Company
proposes to file a Registration Statement under the Securities Act with respect
to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for shareholders of the Company for their account
(or by the Company and by shareholders of the Company including, without
limitation, pursuant to Section 2.1), other than a Registration Statement (i)
filed in connection with any employee stock option or other benefit plan, (ii)
for an exchange offer or offering of securities solely to the Company's existing
shareholders, (iii) for an offering of debt that is convertible into equity
securities of the Company or (iv) for a dividend reinvestment plan, then the
Company shall (x) give written notice of such proposed filing to the holders of
Registrable Securities as soon as practicable but in no event less than ten (10)
days before the anticipated filing date, which notice shall describe the amount
and type of securities to be included in such offering, the intended method(s)
of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, of the offering, and (y) offer to the holders of
Registrable Securities in such notice the opportunity to register the sale of
such number of shares ofRegistrable Securities as such holders may request in
writing within five calendar (5) days following receipt of such notice (a
"PIGGY-BACK REGISTRATION"). The Company shall cause such Registrable Securities
to be included in such registration and shall use its commercially reasonable
efforts to cause the managing Underwriter or Underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration to be included on the same terms and
conditions as any similar securities of the Company and to permit the sale or
other disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All holders of Registrable Securities
proposing to distribute their securities through a Piggy-Back Registration that
involves an Underwriter or Underwriters shall enter into an underwriting
agreement in customary form with the Underwriter or Underwriters selected for
such Piggy-Back Registration.
 
4

--------------------------------------------------------------------------------


 
2.2.2 REDUCTION OF OFFERING. Subject to the rights of the holders of securities
issued or issuable upon exercise of those certain Unit Purchase Options issued
to Ferris, Baker Watts, Inc. or its designees in connection with the Company's
initial public offering in 2005 and the holders of securities that are subject
to registration rights agreements entered into prior to the date hereof, if the
managing Underwriter or Underwriters for a Piggy-Back Registration that is to be
an underwritten offering advises the Company and the holders of Registrable
Securities in writing that the dollar amount or number of shares of Common Stock
which the Company desires to sell, taken together with shares of Common Stock,
if any, as to which registration has been demanded pursuant to written
contractual arrangements with persons other than the holders of Registrable
Securities hereunder, the Registrable Securities as to which registration has
been requested under this Section 2.2, and the shares of Common Stock, if any,
as to which registration has been requested pursuant to the written contractual
piggy-back registration rights of other shareholders of the Company, exceeds the
Maximum Number of Shares, then the Company shall include in any such
registration:


(i) If the registration is undertaken for the Company's account: (A) first, the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; (B) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock, if any, including the
Registrable Securities, as to which registration has been requested pursuant to
written contractual piggy-back registration rights of security holders (pro rata
in accordance with the number of shares of Common Stock which each such person
has actually requested to be included in such registration, regardless of the
number of shares of Common Stock with respect to which such persons have the
right to request such inclusion) that can be sold without exceeding the Maximum
Number of Shares; and
 
(ii) If the registration is a "demand" registration undertaken at the demand of
persons other than the holders of Registrable Securities pursuant to written
contractual arrangements with such persons, (A) first, the shares of Common
Stock for the account of the demanding persons that can be sold without
exceeding the Maximum Number of Shares; (B) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (A),
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; and (C) third,
to the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), the Registrable Securities as to which
registration has been requested under this Section 2.2 (pro rata in accordance
with the number of shares of Registrable Securities held by each such holder);
and
(D) fourth, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses (A), (B) and (C), the shares of Common Stock, if
any, as to which registration has been requested pursuant to written contractual
piggy-back registration rights which other shareholders desire to sell that can
be sold without exceeding the Maximum Number of Shares.


2.2.3 WITHDRAWAL. Any holder of Registrable Securities may elect to withdraw
such holder's request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company may also
elect to withdraw a registration statement at any time prior to the
effectiveness of the Registration Statement.


2.3 REGISTRATIONS ON FORM S-3. The holders of Registrable Securities may at any
time and from time to time, request in writing that the Company register the
resale of any or all of such Registrable Securities on Form S-3 or any similar
short-form registration which may be available at such time ("FORM S-3");
PROVIDED, HOWEVER, that the Company shall not be obligated to effect such
request through an underwritten offering. Upon receipt of such written request,
the Company will promptly give written notice of the proposed registration to
all other holders of Registrable Securities, and, as soon as practicable
thereafter, effect the registration of all or such portion of such holder's or
holders' Registrable Securities as are specified in such request, together with
all or such portion of the Registrable Securities of any other holder or holders
joining in such request as are specified in a written request given within
fifteen (15) days after receipt of such written notice from the Company;
PROVIDED, HOWEVER, that the Company shall not be obligated to effect any such
registration pursuant to this Section 2.3: (i) if Form S-3 is not available for
such offering; or (ii) if the holders of the Registrable Securities, together
with the holders of any other securities of the Company entitled to inclusion in
such registration, propose to sell Registrable Securities and such other
securities (if any) at any aggregate price to the public of less than
$1,000,000, (iii) if the Company shall furnish to the initiating holder(s) of
the Registrable Securities a certificate signed by the Chief Executive Officer
of the Company that the Company intends to engage in a registered public
offering within 90 days following receipt of the Form S-3 request or (iv) if the
Company shall furnish to the initiating holders(s) of the Registrable Securities
a certificate signed by the Chief Executive Officer of the Company stating that
in the good faith judgment of the Company, it would be detrimental to the
Company for such Form S-3 registration to be effected at such time, in which
event the Company shall have the right to defer the filing of the Form S-3
registration statement for a period of not more than 120 days following receipt
of the Form S-3 Request or (v) if the Company has already effected a
registration on Form S-3 pursuant to this Section 2.3.


2.3.1  Notwithstanding the foregoing, the Company shall have the right, upon
giving written notice to the holders that have exercised such right, to require
each holder not to sell any Registrable Securities pursuant to the Form S-3 for
a reasonable period (as determined in good faith by the Company) from the date
on which such notice is given (a "black-out period"), if (i)(A) the Company is
engaged in or proposes to engage in discussions or negotiations with respect to,
or has proposed or taken a substantial step to commence, or there otherwise is
pending, any merger, acquisition, other form of business combination,
divestiture, tender offer, financing or other transaction, or there is an event
or state of facts relating to the Company, in each case which is material to the
Company (any such negotiation, step, event or state of facts being herein called
a "Material Activity"), (B) in the good faith judgment of the Company,
disclosure of such Material Activity would be necessary under applicable
securities laws, and (C) such disclosure would, in the good faith judgment of
the Company, be adverse to the interests of the Company, or (ii) the Company, in
its good faith judgment, deems it necessary to file a post-effective amendment
to the Form S-3 Registration Statement or to prepare a supplement to, or
otherwise amend, the form of prospectus contained therein.  During any such
black-out period each Investor agrees not to sell any Registrable Securities
under the Form S-3 Registration Statement for such period of time as the Company
may in good faith deem advisable.


5

--------------------------------------------------------------------------------


 
3.             REGISTRATION PROCEDURES.


3.1 FILINGS; INFORMATION. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its reasonably commercial efforts to effect the registration and sale
of such Registrable Securities in accordance with the intended method(s) of
distribution thereof as expeditiously as practicable, and in connection with any
such request, comply with the following:


3.1.1 FILING REGISTRATION STATEMENT. The Company shall, as expeditiously as
possible and in any event within sixty (60) days after receipt of a request for
a Demand Registration pursuant to Section 2.1, prepare and file with the
Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its commercially reasonable efforts to cause such Registration
Statement to become and remain effective for the period required by Section
3.1.3; PROVIDED, HOWEVER, that the Company shall have the right to defer any
Demand Registration for up to thirty (30) days, and any Piggy-Back Registration
for such period as may be applicable to deferment of any demand registration to
which such Piggy-Back Registration relates, in each case if the Company shall
furnish to the holders a certificate signed by the Chief Executive Officer of
the Company stating that, in the good faith judgment of the Board of Directors
of the Company, it would be materially detrimental to the Company and its
shareholders for such Registration Statement to be effected at such time;
PROVIDED FURTHER, HOWEVER, that the Company shall not have the right to exercise
the right set forth in the immediately preceding proviso more than once in any
365-day period in respect of a Demand Registration hereunder.


3.1.2 COPIES. The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders' legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.


3.1.3. AMENDMENTS AND SUPPLEMENTS. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement (which period shall not exceed the sum of ninety
(90) days plus any period during which any such disposition is interfered with
by any stop order or injunction of the Commission or any governmental agency or
court) or such securities have been withdrawn.


3.1.4 NOTIFICATION. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than five (5) business days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two (2)
business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment.


3.1.5 STATE SECURITIES LAWS COMPLIANCE. The Company shall use its commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by the Registration Statement under such securities or "blue sky" laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other Governmental Authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; PROVIDED,
HOWEVER, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (e) or subject itself to taxation in any such
jurisdiction.


6

--------------------------------------------------------------------------------


 
3.1.6 AGREEMENTS FOR DISPOSITION. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such registration statement. No holder of
Registrable Securities included in such registration statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such holder's organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such holder's material agreements and organizational documents, and with respect
to written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration Statement.


3.1.7 COOPERATION. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.


3.1.8 RECORDS. The Company shall make available for inspection by the holders
of  Registrable Securities included in such Registration Statement, any
Underwriter participating in
any disposition pursuant to such registration statement and any attorney,
accountant or other professional retained by any holder of Registrable
Securities included in such Registration Statement or any Underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company's officers, directors and employees to
supply all information requested by any of them in connection with such
Registration Statement, provided that such parties must first agree to execute a
customary non-disclosure agreement..


3.1.9 OPINIONS AND COMFORT LETTERS.  The Company shall furnish to each holder of
Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company's independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.


3.1.10 EARNINGS STATEMENT. The Company shall comply with all applicable rules
and regulations of the Commission and the Securities Act, and make available to
its shareholders, as soon as practicable, an earnings statement covering a
period of twelve (12) months, beginning within three (3) months after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.


3.1.11 LISTING. The Company shall use its commercially reasonable efforts to
cause all Registrable Securities included in any registration to be listed on
such exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority of the Registrable Securities included in such
registration.


3.2.  MARKET STAND-OFF AGREEMENT; AGREEMENT TO FURNISH INFORMATION.  Each holder
of a Registrable Security hereby agrees that such holder shall not sell or enter
into any hedging or similar transaction with the same economic effect as a sale,
transfer, make any short sale, or grant any option for the purchase, of any
Common Stock (or other securities) of the Company held by such holder (other
than those, if any, included in the registration) for a period specified by the
Company or representative of the underwriters of Common Stock (or other
securities) of the Company not to exceed 180 days following the effective date
of a registration statement of the Company filed under the Securities Act.  Each
holder agrees to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriter which are consistent with the
foregoing or which are necessary to give further effect thereto. In addition, if
requested by the Company or the representative of the underwriters of Common
Stock (or other securities) of the Company, each holder shall provide, within 10
days of such request, such information as may be required by the Company or such
representative in connection with the completion of any public offering of the
Company's securities pursuant to a registration statement filed under the
Securities Act. The Company may impose stop-transfer instructions with respect
to the shares of Common Stock (or other securities) subject to the foregoing
restriction until the end of said 180 day period.  Each holder agrees that any
transferee of any shares of Registrable Securities shall be bound by this
Section 3.2.
 
7

--------------------------------------------------------------------------------


 
3.3 REGISTRATION EXPENSES. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, and any registration on Form
S-3 effected pursuant to Section 2.3, and all expenses incurred in performing or
complying with its other obligations under this Agreement, whether or not the
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees; (ii) fees and expenses of compliance with
securities or "blue sky" laws (including fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities); (iii)
printing expenses; (iv) the Company's internal expenses (including, without
limitation, all salaries and expenses of its officers and employees); (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities as required by Section 3.1.11; (vi) National Association of
Securities Dealers, Inc. fees; (vii) fees and disbursements of counsel for the
Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to Section
3.1.9); (viii) the fees and expenses of any special experts retained by the
Company in connection with such registration and (ix) the fees and expenses of
one legal counsel selected by the holders of a majority-in-interest of the
Registrable Securities included in such registration. The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the holders thereof, which
underwriting discounts or selling commissions shall be borne by such holders.
Additionally, in an underwritten offering, all selling shareholders and the
Company shall bear the expenses of the underwriter pro rata in proportion to the
respective amount of shares each is selling in such offering.


3.4 INFORMATION. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company's obligation to comply with federal
and applicable state securities laws.


3.5 HOLDERS OBLIGATIONS. Each selling holder pursuant to a registration effected
pursuant to this Agreement shall:


(i)             Not take any action that would prevent the distribution of
Registrable Securities included in any such registration statement from being
made in accordance with the plan of distribution set forth in such registration
statement and with all applicable rules and regulations of the SEC.


(ii)            Not deliver any form of prospectus in connection with the sale
of any Registrable Securities as to which the Company has advised the selling
holders in writing that it is preparing an amendment or supplement.


(iii)           Notify the Company promptly in writing upon the sale by the
holder of any Registrable Securities covered by the registration statement.


No holder of a Registrable Security shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 3.5.


4.             INDEMNIFICATION AND CONTRIBUTION.


4.1 INDEMNIFICATION BY THE COMPANY. The Company agrees to indemnify and hold
harmless each Investor and each other holder of Registrable Securities, and each
of their respective officers, employees, affiliates, directors, partners,
members, attorneys and agents, and each person, if any, who controls an Investor
and each other holder of Registrable Securities (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) (each, an "INVESTOR
INDEMNIFIED PARTY"), from and against any expenses, losses, judgments, claims,
damages or liabilities, whether joint or several, arising out of or based upon
any untrue statement (or allegedly untrue statement) of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to such Registration Statement, or arising out of
or based upon any omission (or alleged omission) to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of the Securities Act or any rule or
regulation promulgated thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration; and the Company shall promptly reimburse the InvestorIndemnified
Party for any legal and any other expenses reasonably incurred by such Investor
Indemnified Party in connection with investigating and defending any such
expense, loss, judgment, claim, damage, liability or action; PROVIDED, HOWEVER,
that the Company will not be liable in any such case to the extent that any such
expense, loss, claim, damage or liability arises out of or is based upon any
untrue statement or allegedly untrue statement or omission or alleged omission
made in such Registration Statement, preliminary prospectus, final prospectus,
or summary prospectus, or any such amendment or supplement, in reliance upon and
in conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein. The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.
 
8

--------------------------------------------------------------------------------


 
4.2 INDEMNIFICATION BY HOLDERS OF REGISTRABLE SECURITIES_ Each selling holder of
Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling holder, indemnify and hold harmless the Company,
each of its directors and officers and each underwriter (if any), and each other
person, if any, who controls such selling holder or such underwriter within the
meaning of the Securities Act, against any losses, claims, judgments, damages or
liabilities, whether joint or several, insofar as such losses, claims,
judgments, damages or liabilities (or actions in respect thereof) arise out of
or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission or the alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein not misleading, if the statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Company by such selling holder expressly for use therein, and shall reimburse
the Company, its directors and officers, and each such controlling person for
any legal or other expenses reasonably incurred by any of them in connection
with investigation or defending any such loss, claim, damage, liability or
action. Each selling holder's indemnification obligations hereunder shall be
several and not joint and shall be limited to the amount of any net proceeds
actually received by such selling holder.


4.3 CONDUCT OF INDEMNIFICATION PROCEEDINGS. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such person
(the "INDEMNIFIED PARTY") shall, if a claim in respect thereof is to be made
against any other person for indemnification hereunder, notify such other person
(the "INDEMNIFYING PARTY") in writing of the loss, claim, judgment, damage,
liability or action; PROVIDED, HOWEVER, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with
allother Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; PROVIDED, HOWEVER, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.


4.4 CONTRIBUTION.


4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 isunavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
_omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.


4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by PRO RATA allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section


4.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(1) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.


9

--------------------------------------------------------------------------------


 
5.            UNDERWRITING AND DISTRIBUTION.


5.1            RULE 144. The Company covenants that it shall file any reports
required to be filed by itunder the Securities Act and the Exchange Act and
shall take such further action as the holders of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
holders to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rules may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the Commission.


6.            MISCELLANEOUS.


6.1 OTHER REGISTRATION RIGHTS. The Investors acknowledge that the Company has
granted registration rights to other investors and that those other investors
have the right to require the Company to register shares of the Company's
capital stock for sale or to include shares of the Company's capital stock in
any registration filed by the Company for the sale of shares of capital stock
for its own account or for the account of any other person.


6.2 ASSIGNMENT; NO THIRD PARTY BENEFICIARIES. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of the holders of Registrable Securities hereunder may be freely
assigned or delegated by such holder of Registrable Securities in conjunction
with and to the extent of any transfer of Registrable Securities by any such
holder provided that the assignee acquires at least 50,000 shares (or all of the
transferring holder's shares) of Registrable Securities (as adjusted for stock
splits, stock dividends, reverse stock splits, stock combinations or other
similar capitalization change); provided, further that, as a condition of any
such assignment, (i) the transferor shall, no later than 10 days prior to such
transfer, furnish to the Company written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned and (ii) such transferee shall, no later
than the date of such transfer, furnish to the Company its agreement in writing
to be subject to all obligations of a holder set forth in this Agreement. This
Agreement and the provisions hereof shall be binding upon and shall inure to the
benefit of each of the parties and their respective successors and the permitted
assigns of the Investor or holder of Registrable Securities or of any assignee
of the Investor or holder of Registrable Securities. This Agreement is not
intended to confer any rights or benefits on any persons that are not party
hereto other than as expressly set forth in Article 4 and this Section 6.2.


6.3            NOTICES. All notices, demands, requests, consents, approvals or
other communications (collectively, "NOTICES") required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile;PROVIDED, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.


To the Company:
India Globalization Capital, Inc.
4336 Montgomery Avenue
Bethesda, Maryland 20814
Attention: Chairman


with a copy to:
Shulman Rogers Gandal Pordy and Ecker, P.A.
11921 Rockville Pike, Suite 300
Rockville, Maryland 20852
Attn: Scott Museles


To an Investor, to the address set forthon the signature page to the Purchase
Agreement


10

--------------------------------------------------------------------------------




6.4 SEVERABILITY. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.


6.5 COUNTERPARTS.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.


6.6 ENTIRE AGREEMENT. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.


6.7 MODIFICATIONS AND AMENDMENTS. Any provision of this Agreement may be amended
and the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), only upon the written
consent of the Company and Investors holding at least a majority of the
Registrable Securities issued or issuable pursuant to the Note Purchase
Agreement.  Any amendment or waiver effected in accordance with this Section 6.7
shall be binding upon each Investor who did not consent in writing thereto.


6.8 TITLES AND HEADINGS. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.


6.9 WAIVERS AND EXTENSIONS. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, PROVIDED that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts_


6.10 REMEDIES CUMULATIVE. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Investor or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.


6.11 GOVERNING LAW. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of­law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.


6.12 WAIVER OF TRIAL BY JURY. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement, the transactions contemplated
hereby, or the actions of the Investor in the negotiation, administration,
performance or enforcement hereof.


 

 


[Remainder of page left intentionally blank. Signature pages follow]
 
 
 
 
 
11

--------------------------------------------------------------------------------


 
 
 
 
 
IN WITNESS WHEREOF, the Company has executed this Note Purchase Agreement on the
date set forth above.


INDIA GLOBALIZATION CAPITAL, INC.




By: ___________________________________
Name:
Title:
 
 
 
IN WITNESS WHEREOF, the Investor named below has caused this Registration Rights
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the date and year first written above.


INVESTOR:


NAME:_____________________________




By:                                                                           
 
Title:                                                                           
 
Address:                                                                 
                                                                             
                                                                              






12

--------------------------------------------------------------------------------

